           Case 19-00505            Doc 6       Filed 04/28/19 Entered 04/28/19 23:59:05                        Desc Imaged
                                                Certificate of Notice Page 1 of 4
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-00505-TJC
Jody Ann Erichsen                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-5                  User: admin                        Page 1 of 2                          Date Rcvd: Apr 26, 2019
                                      Form ID: 309A                      Total Noticed: 30

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 28, 2019.
db             +Jody Ann Erichsen,    1645 Sunset Dr. SW,    LeMars, IA 51031-8827
2235964        +American Bank,    P.O. Box 310,   LeMars, Iowa 51031-0310
2235965        +Autovest, L.L.C.,    c/o Kevin E. Skogg,    225 S. Executive Dr., Ste. 201,
                 Brookfield, WI 53005-4257
2235967        +Best Buy/CBNA,    P.O. Box 6497,   Sioux Falls, South Dakota 57117-6497
2235968        +Blitt and Gaines, P.C.,    2536 73rd Street,    Des Moines, Iowa 50322-4700
2235970        +CarHop,   3220 Singing Hills Blvd.,    Sioux City, Iowa 51106-5101
2235976        +Gurstel Chargo,    6681 Country Club Drive,    Golden Valley, Minnesota 55427-4601
2235977        +Kingsley State Bank,    850 12th St. SW,    LeMars, Iowa 51031-3048
2235978        +Kinum Inc.,    2133 Upton Dr., Ste. 126,    Virginia Beach, Virginia 23454-1194
2235980        +Paypal Credit,    P.O. Box 5138,   Timonium, Maryland 21094-5138
2235981        +Petosa, Petosa & Boecker LLP,    1350 NW 138th St., Ste. 100,    Clive, Iowa 50325-8300
2235983        +Progressive Insurance Company,    6300 Wilson Mills Rd.,    Mayfield Village, Ohio 44143-2182
2235986        +Servicing Corporation,    323 5th Street,    Eureka, CA 95501-0305

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: forkerlaw@gmail.com Apr 26 2019 21:44:22        Wilford L Forker,   Wilford L. Forker,
                 701 Pierce Street,    Suite 303,   Sioux City, IA 51101
tr             +EDI: BDHMOLSTAD.COM Apr 27 2019 01:48:00       Donald H. Molstad,    701 Pierce St., Ste. 305,
                 Sioux City, IA 51101-1037
ust            +E-mail/Text: ustpregion12.cr.ecf@usdoj.gov Apr 26 2019 21:44:23        United States Trustee,
                 United States Federal Courthouse,    111 7th Avenue SE, Box 17,     Cedar Rapids, IA 52401-2103
2235966         EDI: TSYS2.COM Apr 27 2019 01:48:00      Barclay Card,    P.O. Box 8801,
                 Wilmington, Delaware 19899-8801
2235969         EDI: CAPITALONE.COM Apr 27 2019 01:48:00       Capital One Services,    P.O. Box 30285,
                 Salt Lake City, Utah 84130-0285
2235971        +EDI: WFNNB.COM Apr 27 2019 01:48:00      Comenity Bank/Younkers,     P.O. Box 182125,
                 Columbus, Ohio 43218-2125
2235972        +EDI: CCS.COM Apr 27 2019 01:48:00      Credit Collection Service,     725 Canton Street,
                 Norwood, Massachusetts 02062-2679
2235973        +EDI: CCS.COM Apr 27 2019 01:48:00      Credit Collection Services,     Two Wells Avenue,
                 Newton, Massachusetts 02459-3246
2235974         EDI: RCSFNBMARIN.COM Apr 27 2019 01:48:00       Credit One Bank,    P.O. Box 98873,
                 Las Vegas, Nevada 89193-8873
2235975         EDI: DISCOVER.COM Apr 27 2019 01:48:00       Discover Card,    P.O. Box 30943,
                 Salt Lake City, Utah 84130
2235979        +EDI: RESURGENT.COM Apr 27 2019 01:48:00       LVNV Funding LLC,    P.O. Box 10497,
                 Greenville, South Carolina 29603-0497
2235982         EDI: PRA.COM Apr 27 2019 01:48:00      Portfolio Recovery Assoc., LLC,
                 120 Corporate Blvd., Ste. 400,    Norfolk, Virginia 23502-4962
2235984         EDI: RESURGENT.COM Apr 27 2019 01:48:00       Resurgent Capital Services,    P.O. Box 19034,
                 Greenville, South Carolina 29602-9034
2235987         E-mail/Text: bknotices@snsc.com Apr 26 2019 21:44:28        SN Servicing Corporation,
                 323 5th Street,    Eureka, California 95501
2235985        +EDI: CCS.COM Apr 27 2019 01:48:00      Saleu Douch,    c/o Credit Collection Services,
                 725 Canton Street,    Norwood, Massachusetts 02062-2679
2235988         EDI: RMSC.COM Apr 27 2019 01:48:00      Synchrony Bank/Amazon,     Attn: Bankruptcy Dept.,
                 P.O. Box 965060,    Orlando, Florida 32896-5060
2235989        +EDI: BLUESTEM Apr 27 2019 01:48:00      Webbank/Fingerhut,     6250 Ridgewood Road,
                 St. Cloud, Minnesota 56303-0820
                                                                                               TOTAL: 17

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 28, 2019                                            Signature: /s/Joseph Speetjens
        Case 19-00505       Doc 6    Filed 04/28/19 Entered 04/28/19 23:59:05           Desc Imaged
                                     Certificate of Notice Page 2 of 4


District/off: 0862-5         User: admin                 Page 2 of 2                   Date Rcvd: Apr 26, 2019
                             Form ID: 309A               Total Noticed: 30

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 26, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
        Case 19-00505                      Doc 6             Filed 04/28/19 Entered 04/28/19 23:59:05                                      Desc Imaged
                                                             Certificate of Notice Page 3 of 4
Information to identify the case:

Debtor 1:
                      Jody Ann Erichsen                                                          Social Security number or ITIN:       xxx−xx−8200
                                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name     Middle Name         Last Name

Debtor 2:                                                                                        Social Security number or ITIN: _ _ _ _
                      First Name     Middle Name         Last Name
(Spouse, if filing)                                                                              EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:           Northern District of Iowa                              Date case filed for chapter:             7      4/25/19

Case number:           19−00505
Official Form B309A (For Individuals or Joint Debtors)

Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                                    12/17


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read both pages carefully. The filing of the case imposed an
automatic stay against most collection activities. This means that creditors generally may not take action to collect debts from
the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by
mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's
fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although debtors can ask the court to
extend or impose a stay. The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a
discharge of any debts or who want to have a particular debt excepted from discharge may be required to file a complaint in the
bankruptcy clerk's office within the deadlines specified in this notice. (See line 9 for more information.) To protect your rights,
consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below
or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

NOTICE IS GIVEN that during the course of administration, the Chapter 7 trustee may sell, abandon, or otherwise dispose of
property, including the compromise or settlement of controversies, by filing a report of such intended action with the Clerk, with a
copy served upon the U.S. Trustee, debtor(s), debtor(s) counsel, and those creditors and equity security holders who have
requested notice pursuant to Rule 2002 of the Bankruptcy Rules. Any party requesting a notice pursuant to Rule 2002 must file
a request with the Clerk of the Bankruptcy Court specifically referring to Rule 2002 and shall serve a copy of that request for
notice upon debtor(s) counsel, trustee, and U.S. Trustee, at the addresses set forth in this notice. Any party objecting to such
action by the trustee shall file such objection with the Clerk of Bankruptcy Court, serving a copy on the moving party, trustee,
U.S. Trustee, debtor(s) and debtor(s) counsel within 21 days after the filing of such report.
To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court. Do not file this notice with any proof of claim or other filing in the case. Do not include more than
the last four digits of a Social Security or Individual Taxpayer Identification Number in any document, including
attachments, that you file with the court.

                                                         About Debtor 1:                                                   About Debtor 2:
1.      Debtor's full name                               Jody Ann Erichsen

 2.       All other names used in the
          last 8 years

 3.     Address                                          1645 Sunset Dr. SW
                                                         LeMars, IA 51031

 4.     Debtor's attorney                                Wilford L Forker                                                  Phone: 712−252−1395
                                                         Wilford L. Forker                                                 Email: forkerlaw@gmail.com
        Name and address                                 701 Pierce Street
                                                         Suite 303
                                                         Sioux City, IA 51101

 5.     Bankruptcy trustee                               Donald H. Molstad                                                 Phone: (712) 255−8036
                                                         701 Pierce St., Ste. 305                                          Email: judylaw@cableone.net
        Name and address                                 Sioux City, IA 51101
                                                                                                                                         For more information, see page 2 >
Official Form B309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                             page 1
       Case 19-00505                 Doc 6         Filed 04/28/19 Entered 04/28/19 23:59:05                                         Desc Imaged
Debtor(s): Jody Ann Erichsen
                                                   Certificate of Notice Page 4 of 4                                                      Case Number: 19−00505 S

6. Bankruptcy clerk's office                                                                                 Hours open:
                                                                                                             Monday−Friday, 8:00 am to 4:30 pm CT
                                                  320 Sixth Street Rm 126
    Documents in this case may be filed at this   Sioux City, IA 51101
    address. You may inspect all records filed                                                               Phone: (712) 233−3939
    in this case at this office or online at                                                                 www.ianb.uscourts.gov
    www.pacer.gov.
                                                                                                             Date: 4/26/19


7. Meeting of creditors                           May 20, 2019 at 10:30 AM                                   Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a             Sioux City Convention Center, Main
    questioned under oath. In a joint case,       later date. If so, the date will be on the court docket.   Floor, Room 3, 801 Fourth Street,
    both spouses must attend. Creditors may
    attend, but are not required to do so.                                                                   Sioux City, IA 51101
                                                  All Individual Debtors must provide picture
                                                  identification and proof of social security number to
                                                  the trustee at the meeting of creditors. Failure to do
                                                  so may result in your case being dismissed.


8. Presumption of abuse                           The presumption of abuse does not arise.                   If the presumption of abuse arises, you may have
                                                                                                             the right to file a motion to dismiss the case under
                                                                                                             11 U.S.C. § 707(b). Debtors may rebut the
                                                                                                             presumption by showing special circumstances.


9. Deadlines                                      File by the deadline to object to discharge or to          Filing deadline:   7/19/19
                                                  challenge whether certain debts are
                                                  dischargeable:
    The bankruptcy clerk's office must receive                                                               You must file a motion:
    these documents and any required filing
    fee by the following deadlines.                                                                          • if you assert that the discharge should be
                                               You must file a complaint:                                    denied under § 727(a)(8) or (9).
                                               • if you assert that the debtor is not entitled to
                                               receive a discharge of any debts under any of the
                                               subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                               or
                                               • if you want to have a debt excepted from
                                               discharge under 11 U.S.C § 523(a)(2), (4), or (6).


                                                  Deadline to object to exemptions:                          Filing deadline: 30 days after the conclusion of
                                                  The law permits debtors to keep certain property as        the meeting of creditors
                                                  exempt. If you believe that the law does not
                                                  authorize an exemption claimed, you may file an
                                                  objection.

                                                  Certification About a Financial Management Course deadline: 7/19/19
                                                  Reaffirmation Agreement deadline: 7/19/19


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                  it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                                  that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                  to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                  have any questions about your rights in this case.


12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                  distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                  the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                  exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.


    Appointment of Trustee and                    The trustee named in line 5 of this notice is the interim trustee appointed by the U.S. Trustee to serve
    Tax Returns                                   under general blanket bond. Per Section 521(e), individual debtor(s) are required to provide to the
                                                  trustee, no later than 7 days prior to the date set for the first meeting of creditors, a copy of the Federal
                                                  Income Tax return for the most recent tax year ending immediately before the commencement of the
                                                  case.


Official Form B309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                    page 2
